Per Curiam:
The order appealed from should be modified by striking out so much thereof as provides for the appointment of a receiver and by providing that either party may hereafter apply for such appointment upon presenting proof that there may be danger of the loss of the fund. As so modified, the order is affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.